Case 2:17-cv-00138-TSK Document 49 Filed 06/03/19 Page 1of2 PagelD #: 465

+

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

AT ELKINS
MICHAEL HUNT,
Plaintiff,

Vv. Civil Action No. 2:17-cv-138
WELLS FARGO BANK N.A. d/b/a
WELLS FARGO HOME MORTGAGE,
INC..,

Defendant.

 

AGREED ORDER OF DISMISSAL
Comes now Plaintiff, Michael Hunt, by and through his counsel, Lydia Milnes,
and Defendant Wells Fargo Bank, N.A., by and through its counsel, Matthew D.
Patterson, and hereby stipulate and represent to the Court that the matters in dispute
between them have been compromised and settled and jointly move the Court to
dismiss this action with prejudice.
Accordingly, it is the ORDER and JUDGMENT of the Court that Plaintiffs’ claims

against Defendant are hereby dismissed with prejudice.

ENTER: 6/3/14
Case 2:17-cv-00138-TSK Document 49

Jointly submitted:

s/Matthew D. Patterson

Matthew D. Patterson (WVSB #11566)
James H. Burns (WVSB #11928)
Counsel for Defendant

Nelson Mullins Riley & Scarborough LLP
1320 Main Street / 17" Floor

Columbia, SC 29201

Telephone (803) 799-2000

Facsimile (803) 256-7500
matt.patterson@nelsonmullins.com

Filed 06/03/19 Page 2 of 2 PagelD #: 466

s/Lydia C. Milnes

Lydia C. Milnes (WVSB #10598)
Jennifer S. Wagner (WVSB #10639)
Counsel for Plaintiff

Mountain State Justice, Inc.

215 S. Third Street, Suite 901
Clarksburg, WV 26301

Telephone (304) 326-0188
Facsimile (304) 326-0189
lydia@msjlaw.org
